Drawings Discussed During Interview

    PNG
    media_image1.png
    734
    1169
    media_image1.png
    Greyscale


	 

    PNG
    media_image2.png
    401
    839
    media_image2.png
    Greyscale


	The Examiner indicated that Niwa teaches the argued shape of the chamber being a volume in the anterior-posterior direction is taught by Niwa.  For example, Figure 4 shows the chamber having an edge extending in the anterior-posterior direction, along a wall of the material making up the chamber meeting the initially argued language.  

The Examiner agreed the following concept would overcome the prior art rejection of record under Niwa (and the embodiment at Figure 4):  the axially-extending periphery portion has two walls, where a first wall is the radially outermost wall of the periphery portion, a second wall is radially inward of the first wall, and at least one of the first and the second walls face the other of the first and the second walls.  




    PNG
    media_image3.png
    388
    1255
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    361
    770
    media_image4.png
    Greyscale

	For claim 36, Applicant’s Representative indicated the pivoting feature is seen in, for example, Applicant’s Figure 31.  Here the top, as shown, lens of the chamber is axially compressed at the arrow in annotated Figure 31 above when the overall lens is radially compressed.  Niwa’s radial compression at the wall of the chamber (see annotated Figure 8 above) results in vaulting of the entire lens #18 axially away from the chamber #30, including the portions at its periphery/wall.  



Applicant’s Representative’s Follow-up Proposed Amendments
	The Examiner indicated the proposed amendments for claims 30 and 36 overcomes the rejection of record under Niwa.
	For claim 16, the Examiner indicated that if one of the last two “radially-outer” instances (boxes in annotation below) was intended to be “radially-inner”, then that amendment would overcome the rejection of record under Niwa.  


    PNG
    media_image5.png
    128
    1250
    media_image5.png
    Greyscale

Annotated Claim 16, Proposed Amendment


/Leslie Lopez/Primary Examiner, Art Unit 3774